Title: To Benjamin Franklin from James Hutton, 2 May 1783
From: Hutton, James
To: Franklin, Benjamin


My good old friend
Pimlico 2 May 1783.
I thank you for your last kind Lr. which came I believe by mr Fitzherberts Conveyance with a charming book Memoires—sur Turgot. Yes I rejoice at Peace. I have heard you was at the brillant feast of the Paris Musæe on account of the Peace with my friend Court de Gebelin et Co. where your Bust by Houdon was—does that Bust please? Mrs Hewson and I & Dolly B. surely, if we were artists in Sculpture, could have thrown into it, what no Stranger ever could. Court de Gebelin was confined 4 months to his bed & cured at last by Dr Mesmers’ invisible agent, supposed to be magnetical. We have had here Shew-Men who by means of a Magnet about them, used some how, by tapping a person on the Shoulder could make his watch stand, & by another Tap I suppose in another Direction return its movement as it was. I have heard that Dr Ingenhouse was Mesmers acquaintance & that they had both laughd at father Hehls of Vienna’s Ideas of Magnetism that way employd as Dr Mesmer now employs them, but it seems Dr Mesmer has thought more of the matter & gone farther. The fact seems he has cured Court de Gebelin. Now you are Philosopher enough, if a Fact really is, not to dispute the Fact, though the quo modo has all appearance of Quackery. I wish to have your own thoughts about this matter after enquiry into certain alledged Facts. There is a possibility that there may be certain natural operations which produce certain effects, no miracle is pretended in this case, no peculiar Sanctity, no Grimace do I hear of, but I hear of Gebelin’s real cure & am happy it is so.
Our worthy people at Labradore continue unweariedly employd in that vile Climate & succeed in general Civilisation. & some take Christianity to heart & lose the fear of Death & Dye with Death before their Eyes without turning the Eye from that Object, else the most horrible to them.
Mrs Hewson has taken a house in Cheam, having left Kensington. She is happy in being near her sons, who are really lovely Children, to which place she has kindly invited me. & I wish I was able to get thither, for that good woman, your Disciple is really a most amiable person.
That tall Pensylvanian, whose only wish, in going to Cairo, was to get into Abyssinia, after several years waiting, in vain, is at last returnd to Germany, well & happy & respected. His name is John Antes, Son of Henry Antes, late of Falkner Sewhamp Pensylvania. Our poor Indians to whom you had formerly after the Lancaster murthers, you yourself had been so kind a Protector, have met with various fates, the last of which was truly dreadful.
While the Crown Servants had orderd them to move as their Indians wanted to strike your friends, were by a sad mistake, many of them murtherd by your friends against whom they would never combine were afterwards removed by the Crown Servants a vast way up the Country beyond Detroit to places supposed to be 800 miles from Bethlehem. Where they are now I know not, having heard lately no accounts of them. Our White Brn. & Srs. have sufferd common Sufferings during the War, have been sometimes distressd & at others Relievd by the intervention of Congress, & the General Assembly of North Carolina has been kept in our Settlement in Salem there, and I thank God considering all things we are not ruined there. In Bethlehem I do not hear of any other difficulties much greater than occurrences war made common.
I have seen lately a Mr Canolles, a Limousin, who has invented a method of making a sort of combustible of marshy & clayish soil said to be cheap & burn well without the bad smell of Turf & Coals. & I heard you had tried the Materials & approved the Result. He shewd me a Lr. from you to a Mr Whitehurst without any farther Direction where to find him. Can you tell me any where Mr Canolles may hear of him? Mr Court de Gebelin was so kind as to address this Mr Canolles to me. I liked the man & his Invention as far as I concievd it.
If you have Leisure to say any thing to me or send me any Lr. for Mrs Hewson in the French Ministers Packet, or send to Mrs Hewson, if you direct to her at Cheame near Epsom Surrey it will find her without expence except from London. The Count de Mustier knows me as I did him several years ago here.
I shall be happy when ever I see you once again either at Paris or London, having very great obligations to you which I acknowledge with Pleasure as your affectionate friend & Obedient humble Servant
Jas. Hutton
 
Addressed: To / Doctor Franklin / Passy / near Paris.
